Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite a lubricating oil composition comprises a base oil and an additive agent, “wherein an aliphatic polysulfide constitutes as an additive agent 1% to 10% by mass of the lubricating oil composition.” It is unclear whether the aliphatic polysulfide is the additive agent recited previously in the claim, a component of the previously recited additive agent, or a different additive agent. The examiner recommends that the claim be clarified, for example by replacing the phrase with “wherein the additive agent comprises an aliphatic polysulfide in an amount of 1% to 10% by mass of the lubricating oil composition”, or similar language. 
Claims 1-3 recite the terms “primary aliphatic polysulfide”, “secondary aliphatic polysulfides”, and “tertiary aliphatic polysulfides”. These terms are indefinite because it 
Claim 3 recites a “primary aliphatic polysulfide with a sulfur chain length in the range of 1 to 4.” However, a sulfide having a sulfur chain length of 1 is a monosulfide, not a polysulfide. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hee (U.S. PG Pub. No. 2009/0062166) in view of Sandler (U.S. Pat. No. 5,294,743).
In paragraph 7 Hee discloses a lubricant composition comprising a base oil, as recited in claim 1, and a high pressure (extreme pressure) agent. In paragraph 68 Hee discloses that the extreme pressure agent can be trisulfides, which are polysulfides, and is present in an amount of 0.05 to 5% by weight, overlapping the range recited in claim 1 for the aliphatic polysulfide. Hee does not specifically disclose specific trisulfide compositions meeting the limitations of the aliphatic polysulfides of claims 1-3. 
Sandler, in column 1 lines 7-15, column 2 lines 11-21, and column 3 lines 22-29, discloses a process for producing dialkyl trisulfides useful as extreme pressure additives in lubricating compositions, where the process comprises replacing one or both alkyl groups of a di-tertiary alkyl trisulfide with an alkyl group having 5 to 20 carbon atoms. In Example 1 (column 3 lines 41-57) Sandler discloses a reaction leading to a reaction mixture comprising 3.2% by weight of trisulfides containing two primary dodecyl groups, 63.8% by weight of trisulfides containing one or two tertiary butyl groups, and the remainder of mercaptans, leading to a content of primary aliphatic trisulfide of about In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to include the dialkyl trisulfide mixture of Sandler as the trisulfide extreme pressure agent in the composition of Hee, since Sandler teaches that the trisulfide mixture is useful as an extreme pressure agent in lubricating compositions. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771